Levine, J.,
dissents and votes to affirm in the following memorandum. Levine, J. (dissenting). New York should join the States which have recognized the doctrine of abusive discharge in instances of retaliatory dismissals in violation of public policy (Savodnik v Korvettes, Inc., 488 F Supp 822, mot for rearg or cert den 489 F Supp 1010; Harless v First Nat. Bank in Fairmont, 246 SE2d 270 [W Va]; Sheets v Teddy’s Frosted Foods, 179 Conn 471; Chin v American Tel. & Tel. Co., 96 Misc 2d 1070, affd 70 AD2d 791, mot for lv to app den 48 NY2d 603; see, generally, Note, Protecting At Will Employees against Wrongful Discharge: The Duty to Terminate Only in Good Faith, 93 Harvard L Rev 1816). In this era of concern over air traffic safety, I can hardly think of a more compelling public policy than is involved in this case. Furthermore, the doctrine of retáliatory eviction (now codified in Real Property Law, § 223-b) began as Judge-made law to compensate for the injustices of evictions in response to tenants’ reporting of housing code violations to the public authorities (Markese v Cooper, 70 Misc 2d 478), and there is no reason why employ*716ment should not be afforded similar protection against retaliatory employers. I would affirm Special Term’s denial of defendants’ motion to dismiss the complaint.